UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6109



SYLVESTER LEWIS,

                                            Petitioner - Appellant,

          versus

RONALD ANGELONE, Director,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-655-3)


Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Sylvester Lewis, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988), as
amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2254 (Law Co-op

Advance Sheet June 1996). We have reviewed the record and the mag-

istrate judge's opinion and find no reversible error. Accordingly,

we deny a certificate of probable cause to appeal; to the extent

that a certificate of appealability is required, we deny such a

certificate. We dismiss the appeal on the reasoning of the magis-
trate judge. Lewis v. Angelone, No. CA-95-655-3 (E.D. Va. Dec. 15,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2